UNITED STATES DISTRICT COURT                                    USDC-SDNY
SOUTHERN DISTRICT OF NEW YORK                                   DOCUMENT
                                                                ELECTRONICALLY FILED
                                                                DOC#:
 CAPRI M. JONES,                                                DATE FILED:     I/ ;1 /
                                                                                 z._o

                             Plaintiff,
                                                             No. 19-CV-4064 (RA)
                        V.
                                                                    ORDER
 EPHRAIM BAKSHIEV AND MURRAY
 ENTERPRISES LTD.,

                             Defendants.


RONNIE ABRAMS, United States District Judge:

         A post-discovery conference in this action was scheduled for today, January 31, 2020.

Plaintiff's counsel did not appear at this conference, nor did he inform the Court of any reason

why he would not be able to attend. Accordingly, the Court hereby adjourns the post-discovery

conference to February 21, 2020 at 12:15 p.m. If Plaintiff does not appear at the conference on

February 21, 2020, the Court may dismiss this action for failure to prosecute pursuant to Federal

Rule of Civil Procedure 41 (b ).

SO ORDERED.

Dated:     January 31, 2020
           New York, New York

                                                Ronme Abrams
                                                United States District Judge
